Reynolds, J.
Appeal from an order of the County Court, Broome County, denying appellant’s petition for a writ of error coram nobis without a hearing. Not only was the petition properly denied on the ground that it merely raised essentially the same issues which appellant had asserted in a previous petition (People v. Sullivan, 4 N Y 2d 472; People v. Mazzella, 30 *866A D 2d 681) but even if reached on the merits appellant’s plea of guilty precludes his raising the question of the legality of his confession (People v. Nicholson, 11 N Y 2d 1067, cert. den. 371 U. S. 929; People v. Griffin, 16 N Y 2d 508) and his indictment precludes his raising the alleged infirmities he asserts as occurring at the time of arraignment (People v. Meadows, 19 N Y 2d 988; People v. Smith, 29 A D 2d 578; People v. Seabold, 29 A D 2d 791). Order affirmed. Herlihy, P. J., Reynolds, Staley, Jr., and Cooke, JJ., concur in memorandum by Reynolds, J.; Greenblott, J., taking no part.